C$ unless otherwise stated For Immediate Release February 11, 2010 Manulife Financial Corporation Reports Fourth Quarter and Annual Results · Full year net income $1,402 million compared to $517 million in 2008 · Strong capital levels – MLI MCCSR of 240 per cent at year end · Equity exposure reduced through hedging, business and product mix adjustments and improved equity markets · Solid sales with priority on the highest return products and geographies, and diversification of risk · Good investment results in the face of challenging markets · Announced three attractive acquisitions in 2009 – wealth management in China and Canada and travel insurance in Canada · Completed U.S. subsidiary reorganization at year end – reduces equity sensitivity and provides more efficient capital structure and diversified risk profile TORONTO – Manulife Financial
